Order entered September 24, 2019




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01143-CR

                           APRIL MICHELLE FLOYD, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR18-0971

                                            ORDER
       Appellant timely filed her pro se notice of appeal on September 13, 2019.

       We ORDER the trial court to conduct a hearing to determine whether appellant is

indigent and entitled to court-appointed counsel in this appeal. If the trial court finds that

appellant is indigent and entitled to court-appointed counsel, we ORDER the trial court to

appoint an attorney to represent appellant in the appeal. If the trial court finds that appellant is

not indigent and not entitled to court-appointed counsel, the trial court shall determine whether

appellant will retain counsel to represent her in the appeal and, if so, the name, State Bar number,

and contact information for retained counsel.
        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.




                                                    /s/     LANA MYERS
                                                            JUSTICE